                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA

THE BANK OF NEW YORK MELLON,

         Plaintiff,

v.                                                           Adversary Case No. 19-1020

251 GOTHAM LLC,

         Defendant.

             ORDER SETTING BRIEFING SCHEDULE ON MOTION FOR LEAVE

         The court hereby orders as follows: Any response to the motion for leave to file second

amended complaint (doc. 15) is due fourteen days from the date of this order. Any reply thereto

is due seven days from the date the response is filed.

Dated: July 8, 2019




     Case 19-01020     Doc 16     Filed 07/08/19 Entered 07/08/19 10:28:04          Desc Main
                                    Document     Page 1 of 1
